DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 06/14/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 7-9; “a gauge roller group including several gauge rollers which are disposed outside the folding rails…along the transfer direction” is vague and indefinite at it is not clear in light of the filed drawings how such group of rollers, Fig. 2; via 105 & 106 to be indicated as being “outside the folding rails”, which is outside of folding rails, Fig. 2; via 101 & 102 (according to the filed specification).  The filed specification pointed out to elements 103 & 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being obvious over Kunio et al. (JP-2004-058665) in view of Osamu et al. (JP-4609809).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 


The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

 	Regarding claim 1: Kunio discloses a sheet folding device which bends and folds both end portions in a width direction of a transferred corrugated fiberboard (Fig. 1), comprising: folding rails which are disposed along a transfer direction on both sides in the transfer direction of the corrugated fiberboard (Fig. 1; via 22); guide plates which are disposed on downstream sides of the folding rails along the transfer direction on both sides in the transfer direction of the corrugated fiberboard (Figs. 1 & 2; via the shown guiding surface below the folding rollers 24/25); a gauge roller group including several gauge rollers which are disposed outside the folding rails and the guide plates in a width direction of the corrugated fiberboard (via rollers 24/25), along the transfer direction of the corrugated fiberboard; and a gauge roller adjustment 
  	Kunio does not disclose the claimed folding rail adjustment device which adjusts positions of the folding rails in the width direction of the corrugated fiberboard.  However, Osamu discloses similar folding device with the use of folding rail adjustment device, see for example (Figs. 1 & 2; via 40, 41, & 25; adjusting rails 11, 12, 10).
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Kunio’s device by having folding rail adjustment device, as suggested by Osamu, in order to accommodate different folded sheet sizes and simplify the adjustment process of the folding rails accommodating different sized sheets.
	Regarding claim 2: Kunio discloses that the gauge roller adjustment device moves an upstream side of the gauge roller group close to or away from the folding rail with a downstream side of the gauge roller group in the transfer direction of the corrugated fiberboard as a supporting point, see for example (Figs. 1, 2, and 6; via horizontal & vertical adjustments of the rollers in respect to the conveyed sheet 10).
	Regarding claim 3: Kunio discloses that the gauge roller adjustment device moves the gauge roller of the gauge roller group disposed to face the folding rail close to or away from the folding rail, see for example (Figs. 1, 2, and 6; via horizontal & vertical adjustments of the rollers in respect to the folding rails 22).
	Regarding claim 4: Osamu discloses that the folding rail includes a first folding rail and a second folding rail which are disposed in series in the transfer direction of the corrugated 
	Regarding claim 5: Kunio discloses that the gauge roller group includes a first gauge roller group and a second gauge roller group which are disposed in series in the transfer direction of the corrugated fiberboard (via groups of rollers 24 & 25), and the gauge roller adjustment device moves the first gauge roller group in parallel in the width direction of the corrugated fiberboard and changes angles of the first gauge roller group and the second gauge roller group independently, see for example (Figs. 1, 2, & 6; via adjustment means 36, 30, 32, 35; moves each side and set of rollers separately). 
	Regarding claim 6: Osamu discloses a control device which controls the folding rail adjustment device and the gauge roller adjustment device (via 42/43), 
Kunio discloses the control device controls the gauge roller adjustment device (via 30 & 36) such that a gap between the folding rail and the gauge roller when the folding rail is moved by the folding rail adjustment device falls within a predetermined gap region which is set in advance, see for example (Fig. 1; via the gap between the adjusted rollers 24/25 and folding rail 22);
Regarding claim 7: the office takes an official notice that a use of measurement sensor which measures a position of a machine’s element such as the folding rail; a roller, a position of 
 	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Kunio’s device by using measurement sensor to measure positions of the machine’s elements such as the folding rail, roller, etc. along with a control device to control the adjustment of such elements in light of the outcome of the sensed position, in order to improve the positioning of such elements in respect to the conveyed article and simplify the adjusting mechanism.
	Regarding claim 8: Kunio discloses that a recessed portion holding a bending portion of the corrugated fiberboard is provided in each of the several gauge rollers, and a holding belt is wound around a bottom surface portion of the recessed portion of each of the several gauge rollers, see for example (Fig. 1; via rollers 24/25 & conveyors 20).
	Regarding claim 9: Kunio further comprising: a drive device which drives the gauge roller (via 30 and/or 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited arts in the attached PTO-892 all related to the use of folding rails being positioned in respect to the folding rollers for the purpose of folding an article, similar to the claimed invention.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731